DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
As noted in previous office actions, Claim 16, as strictly discussed in the disclosure, does not refer to the elected embodiment. However, limitations from the Specification may not be imported into the claims and the language of claim 16 is reasonably interpreted to read upon the elected species such that withdrawal of the claim is not currently required. 
That is, in Claim 16, the recitation “at least one of the plurality of spaced-apart fins comprises an upstream portion and a separate downstream portion” is drawn to the non-elected embodiment of Fig 6 according to the way the Specification uses the terms upstream portion and downstream portion to describe a split fin that is discontinuous (comprising a physical gap) between an upstream portion and a downstream portion. However, the claim language is broad enough to interpret the upstream portion and downstream portion as the axial ends of a single fin (the fin extending continuously between the upstream and downstream portions). The claim is construed as the latter for examination purposes herein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakisaka JP 57-192798.
Regarding Claim 1, Wakisaka teaches a heat exchanger apparatus (Fig 8 - all rotated for clarity), comprising: 

    PNG
    media_image1.png
    558
    514
    media_image1.png
    Greyscale

spaced-apart peripheral walls (shaded in Fig 8 above) extending between an inlet and an outlet (Fig 8 above), the peripheral walls collectively defining a flow channel (for fluid “a”) which includes a diverging portion (from just downstream of the inlet to the shaded plane upstream from the ends of the fins; Fig 8 below) downstream of the inlet (Fig 8), the diverging portion having a flow area greater than a flow area at the inlet (Fig 8); 

    PNG
    media_image2.png
    850
    785
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    555
    512
    media_image3.png
    Greyscale

a plurality of spaced-apart fins (H) disposed in the flow channel, 
the plurality of spaced-apart fins extending downstream beyond the diverging portion (the fins extending downstream beyond the diverging portion in Fig 8 above)
each of the plurality of spaced-apart fins having opposed side walls extending between an upstream leading edge and a downstream trailing edge (Fig 8  above), 
wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (Fig 8 below), and 

    PNG
    media_image4.png
    555
    512
    media_image4.png
    Greyscale
f  


    PNG
    media_image5.png
    555
    512
    media_image5.png
    Greyscale

a heat transfer structure disposed within at least one of the plurality of spaced-apart fins (fins or walls ‘H’ being described as heat transfer surfaces; thus the walls themselves comprising the heat transfer structure and thus containing a heat transfer structure disposed therewithin; p.2 para.2 l.29 of translation).
Regarding Claim 2, Wakisaka teaches all the limitations of the claimed invention as discussed above. Wakisaka further teaches a flow area of each of the flow passages increases in a downstream direction in the diverging portion (Fig 8).
Regarding Claim 4, Wakisaka teaches all the limitations of the claimed invention as discussed above. Wakisaka further teaches the leading edges of the plurality of spaced-apart fins are staggered relative to a direction of flow through the flow channel (Fig 8).
Regarding Claim 5, Wakisaka teaches all the limitations of the claimed invention as discussed above. Wakisaka further teaches the leading edges of the plurality of spaced-apart fins are staggered such that a flow area blockage attributable to frontal area of the fins is offset (at least partially) by a corresponding increase of flow area in the flow channel within the diverging portion (Fig 8; the divergence of the flow 
Regarding Claim 6, Wakisaka teaches all the limitations of the claimed invention as discussed above. Wakisaka further teaches the peripheral walls define a belly at a location downstream of the inlet where the peripheral walls define a maximum flow area of the flow channel (the belly sharing the plane at which the peripheral walls first reach a maximum distance apart as in Fig 8); and 

    PNG
    media_image6.png
    646
    512
    media_image6.png
    Greyscale

the peripheral walls and the plurality of spaced-apart fins are configured such that a total open flow area between the peripheral walls continuously increases from the inlet to the belly (Fig 8; area only increases from inlet to belly and does not decrease from inlet to belly).
Regarding Claim 8, Wakisaka teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image7.png
    555
    512
    media_image7.png
    Greyscale

Wakisaka further teaches the fins are configured to turn a flow passing through the flow channel in at least one plane (fins indicated in Fig 8 above are bent to turn the flow).
Regarding Claim 9, Wakisaka teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image8.png
    369
    342
    media_image8.png
    Greyscale

Wakisaka further teaches a maximum flow area of the flow channel is at least 30% greater than a flow area of the flow channel at the inlet (Fig 8 above).
Regarding Claim 16, Wakisaka teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image9.png
    555
    519
    media_image9.png
    Greyscale

Wakisaka further teaches at least one of the plurality of spaced-apart fins comprises an upstream portion and a separate downstream portion (Fig 8 above; note the term “separate” is not provided a special definition in the Specification and is further defined by Merriam Webster as “set or kept apart”, “not shared with another”, “existing by itself”, or “dissimilar in nature or identity”; in this case the upstream ends of the fins are set apart from, not shared with, exists by itself from, and is dissimilar in nature or identity from the downstream ends of the fins).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 13-18, 21-23, and 25 is/are rejected under 35 U.S.C. 102 as being anticipated by Schmitz 10450956, and under 35.U.S.C. 103 as being unpatentable over Schmitz in view of Wakisaka JP57-192798.
Regarding Claim 1, Schmitz teaches a heat exchanger apparatus (64 with 82 and 84), comprising: 
spaced-apart peripheral walls extending between an inlet and an outlet (Figs 5 and 8 below), 

    PNG
    media_image10.png
    282
    697
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    482
    1048
    media_image11.png
    Greyscale

the peripheral walls collectively defining a flow channel which includes a diverging portion downstream of the inlet (Figs 5 and 8 above), the diverging portion having a flow area greater than a flow area at the inlet (Figs 5 and 8); 

    PNG
    media_image12.png
    579
    743
    media_image12.png
    Greyscale

a plurality of spaced-apart fins (Fig 7 above) disposed in the flow channel, 
the plurality of spaced-apart fins extending downstream beyond the diverging portion (Figs 5 and 7-8, fins extend past diverging portion),
each of the plurality of spaced-apart fins having opposed side walls extending between an upstream leading edge and a downstream trailing edge (Figs 5 and 7-8 above), 
wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (124; Figs 5 and 7-8), and 
wherein the plurality of spaced-apart find are alternatingly staggered such that alternate fins of the plurality of spaced-apart fins include a forward portion extending axially forward of the leading edge of an adjacent fin of the plurality of spaced-apart fins (note, every other fin in Fig 7 below having a forward portion extending axially forward of the leading edge of at least one of its adjacent fins); and 

Schmitz further teaches the specific geometry and arrangement of fins may be tailored to the desired flow arrangement/distribution (Col.6 ll.46-end, Col.7 ll.1-5). For example, “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90” and “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90”, all to “reduce over-design which can increase cost and weight” (Col.7 ll.28-end; Col.8 ll.1-5). 
In addition to Schmitz, alone, teaching the alternatingly staggered fins, Wakisaka teaches a heat exchanger apparatus (Fig 8 - all rotated), comprising: 

    PNG
    media_image13.png
    558
    514
    media_image13.png
    Greyscale

spaced-apart peripheral walls (Fig 8 above) extending between an inlet and an outlet (Fig 8 above), the peripheral walls collectively defining a flow channel (for fluid “a”) which includes a diverging portion (Fig 8 below) downstream of the inlet (Fig 8), the diverging portion having a flow area greater than a flow area at the inlet (Fig 8);

    PNG
    media_image14.png
    555
    512
    media_image14.png
    Greyscale

    PNG
    media_image3.png
    555
    512
    media_image3.png
    Greyscale

a plurality of spaced-apart fins (H) disposed in the flow channel, each of the plurality of spaced-apart fins having opposed side walls extending between an upstream leading edge and a downstream trailing edge (Fig 8  above), 

    PNG
    media_image4.png
    555
    512
    media_image4.png
    Greyscale

wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (Fig 8 above), and 

    PNG
    media_image5.png
    555
    512
    media_image5.png
    Greyscale

wherein the plurality of spaced-apart fins are alternatingly staggered such that alternate fins include a forward portion (e.g., shaded in Fig 8 above) extending axially forward of the leading edge of an adjacent fin (Fig 8); and 
a heat transfer structure disposed within at least one of the plurality of spaced-apart fins (fins or walls ‘H’ being described as heat transfer surfaces; thus the walls themselves comprising the heat transfer structure and thus containing a heat transfer structure disposed therewithin; p.2 para.2 l.29 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternatingly staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while minimizing volume of the heat exchanger (Wakisaka, p.2 description of Fig 8 and last line continuing to p.3 l.9). 
Claim 4, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches the leading edges of the plurality of spaced-apart fins are staggered relative to a direction of flow through the flow channel as discussed above (Fig 7).
Wakisaka also teaches the leading edges of the plurality of spaced-apart fins are staggered relative to a direction of flow through the flow channel as discussed above (Fig 8).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz and Schmitz in view of Wakisaka, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while minimizing volume of the heat exchanger (Wakisaka, p.2 description of Fig 8 and last line continuing to p.3 l.9). 
Regarding Claim 9, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches a maximum flow area of the flow channel is at least 30% greater than the flow area at the inlet (Figs 5 and 8 depicting almost 100% greater belly flow area than inlet flow area; Fig 5 only below).

    PNG
    media_image15.png
    191
    485
    media_image15.png
    Greyscale

Additionally, Schmitz further teaches that the overall volume of the heat exchanger is related to thermal capacity of the heat exchanger (which is why volume comparison to a brick shaped heat exchanger must be normalized by thermal capacity; Col.7 ll.11-14). The inlet and outlet are contoured according to the aerodynamic lines of the heat exchanger’s surrounding structure (e.g., fan nacelle, core nacelle, etc.; Col.6 ll.59-63). Since the surrounding structure is fixed, the inlet/outlet contours (and areas) are fixed, such that 
Thus, Schmitz teaches the percentage difference between the maximum flow area of the flow channel and the inlet is a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the achievable thermal capacity depending on the percentage difference between the maximum flow area and the inlet (Col.7 ll.11-14, Col.6 ll.59-63 as discussed above), such that the determination of the optimum or workable ranges of said variable, in this case greater than 30%, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Schmitz and Schmitz in view of Wakisaka teaching all the structural features of the heat exchanger as discussed in the claim mapping(s) above, it has been held that the discovery of optimum or workable ranges, by experimentation requiring only routine skill in the art, in this case the ability to measure thermal capacity and change the geometry of the heat exchanger structure (i.e., using additive manufacturing as in Schmitz), would have been an obvious extension of prior art teachings in order to achieve the desired thermal capacity. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 10, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches the flow channel includes a converging portion downstream of the diverging portion (Figs 5 and 8).
Regarding Claim 11, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. 

    PNG
    media_image16.png
    892
    1144
    media_image16.png
    Greyscale

Schmitz further teaches the trailing edges of the plurality of spaced-apart fins are staggered relative to a direction of flow through the flow channel (Fig 7 above).
Regarding Claim 13, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches the heat transfer structure includes a fluid flowpath (Col.6 ll.35-39; air-fluid passage heat exchanger requiring fluid flowpaths in the fins).
Regarding Claim 14, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches a fluid flow circuit communicating with the fluid flowpath (Col.6 ll.35-39; air-fluid passage heat exchanger requiring fluid flow circuits to supply fluid flowpaths in the fins). 
Regarding Claim 16, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches at least one of the plurality of spaced-apart fins comprises an upstream portion and a separate downstream portion (Fig 7 below; note the term 

    PNG
    media_image17.png
    660
    848
    media_image17.png
    Greyscale

Wakisaka also teaches at least one of the plurality of spaced-apart fins comprises an upstream portion and a separate downstream portion (Fig 8 below).

    PNG
    media_image18.png
    555
    519
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz and Schmitz in view of Wakisaka, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while minimizing volume of the heat exchanger (Wakisaka, p.2 description of Fig 8 and last line continuing to p.3 l.9). 
Regarding Claim 17, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches the plurality of spaced-apart fins are overlapped in a radial direction (Figs 5-8; with respect to the gas turbine engine axis).
Regarding Claim 18, Schmitz teaches a heat exchanger apparatus (64 with 82 and 84), comprising: 


    PNG
    media_image10.png
    282
    697
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    482
    1048
    media_image11.png
    Greyscale

the peripheral walls collectively defining a flow channel which includes a diverging portion downstream of the inlet (Figs 5 and 8 above), 
wherein the peripheral walls define a belly downstream of the inlet at which a flow area of the flow channel is at a maximum, and wherein the flow channel includes a converging portion downstream of the diverging portion (Figs 5 and 8);

    PNG
    media_image12.png
    579
    743
    media_image12.png
    Greyscale

a plurality of spaced-apart fins (Fig 7 above) disposed in the flow channel, 
the plurality of spaced-apart fins extending downstream beyond the diverging portion and into the belly (Figs 5 and 7-8)
each of the plurality of spaced-apart fins having opposed side walls extending between an upstream leading edge and a downstream trailing edge (Fig 7 above; Figs 5 and 8), 
wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (124; Figs 5 and 7-8), and 
wherein the plurality of spaced-apart find are alternatingly staggered such that alternate fins of the plurality of spaced-apart fins include a forward portion extending axially forward of the leading edge of an adjacent fin of the plurality of spaced-apart fins (note, every other fin in Fig 7 below having a forward portion extending axially forward of the leading edge of at least one of its adjacent fins);

a heat transfer structure disposed within at least one of the plurality of spaced-apart fins (Col.6 ll.35-39).
Schmitz further teaches the specific geometry and arrangement of fins may be tailored to the desired flow arrangement/distribution (Col.6 ll.46-end, Col.7 ll.1-5). For example, “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90” and “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90”, all to “reduce over-design which can increase cost and weight” (Col.7 ll.28-end; Col.8 ll.1-5). 
In addition to Schmitz, alone, teaching the alternatingly staggered fins, Wakisaka teaches a heat exchanger apparatus (Fig 8 - all rotated), comprising: 

    PNG
    media_image19.png
    558
    514
    media_image19.png
    Greyscale

spaced-apart peripheral walls (Fig 8 above) extending between an inlet and an outlet (Fig 8 above), the peripheral walls collectively defining a flow channel (for fluid “a”) which includes a diverging portion (Fig 8 below) downstream of the inlet (Fig 8), the diverging portion having a flow area greater than a flow area at the inlet (Fig 8);

    PNG
    media_image14.png
    555
    512
    media_image14.png
    Greyscale

a plurality of spaced-apart fins (H) disposed in the flow channel, each of the plurality of spaced-apart fins having opposed side walls extending between an upstream leading edge and a downstream trailing edge (Fig 8 below), 

    PNG
    media_image3.png
    555
    512
    media_image3.png
    Greyscale

wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (Fig 8 below), and 

    PNG
    media_image4.png
    555
    512
    media_image4.png
    Greyscale

wherein the plurality of spaced-apart fins are alternatingly staggered such that alternate fins include a forward portion (e.g., see shaded Fig 8 below) extending axially forward of the leading edge of an adjacent fin (Fig 8 below);

    PNG
    media_image5.png
    555
    512
    media_image5.png
    Greyscale

the peripheral walls define a belly downstream of the inlet at which a flow area of the flow channel is at a maximum (Fig 8 below); and 

    PNG
    media_image20.png
    555
    512
    media_image20.png
    Greyscale

the peripheral walls and the plurality of spaced-apart fins are configured such that a total open flow area between the peripheral walls continuously increases from the inlet to the belly (Fig 8; area only increases from inlet to belly and does not decrease from inlet to belly); and 
a heat transfer structure disposed within at least one of the plurality of spaced-apart fins (fins or walls ‘H’ being described as heat transfer surfaces; thus the walls themselves comprising the heat transfer structure and thus containing a heat transfer structure disposed therewithin; p.2 para.2 l.29 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternatingly staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while 
Regarding Claims 8 and 21, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches the plurality of spaced-apart fins are configured to turn a flow passing through the flow channel in at least one plane (Fig 8; turning in the plane of the page). 
Additionally, Wakisaka further teaches the fins are configured to turn a flow passing through the flow channel in at least one plane (fins indicated in Fig 8 below are bent to turn the flow).


    PNG
    media_image7.png
    555
    512
    media_image7.png
    Greyscale


Regarding Claim 22, Schmitz teaches a gas turbine engine (Figs 1-3), comprising: 

    PNG
    media_image21.png
    675
    1009
    media_image21.png
    Greyscale

a compressor (44, 52), a combustor (56), and a turbine (54, 46) arranged in sequential flow relationship (Fig 1); 

    PNG
    media_image22.png
    570
    978
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    558
    970
    media_image23.png
    Greyscale

a flowpath disposed in fluid communication with at least one of the compressor, the combustor, and the turbine (at any of A-F in Figs 3-4); and 

    PNG
    media_image10.png
    282
    697
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    482
    1048
    media_image11.png
    Greyscale

a heat exchanger apparatus (64 including 82 and 84), including: 
spaced-apart peripheral walls extending between an inlet and an outlet (Figs 5 and 8 above), 
the peripheral walls collectively defining a flow channel disposed in fluid communication with the flowpath (Fig 8), 
wherein the flow channel includes a diverging portion downstream of the inlet, in which a flow area is greater than a flow area at the inlet (Figs 5 and 8 above); 

    PNG
    media_image12.png
    579
    743
    media_image12.png
    Greyscale

a plurality of spaced-apart fins (Fig 7 above) disposed in the flow channel, 
the plurality of spaced-apart fins extending downstream beyond the diverging portion (Figs 5 and 7-8),
each of the plurality of spaced-apart fins having opposed side walls extending between an upstream leading edge and a downstream trailing edge (Fig 7 above; Figs 5 and 8), 
wherein the plurality of spaced-apart fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (124; Figs 5 and 7-8), and 
wherein the plurality of spaced-apart find are alternatingly staggered such that alternate fins of the plurality of spaced-apart fins include a forward portion extending axially forward of the leading edge of an adjacent fin of the plurality of spaced-apart fins (note, every other fin in Fig 7 below having a forward portion extending axially forward of the leading edge of at least one of its adjacent fins); and 

Schmitz further teaches the specific geometry and arrangement of fins may be tailored to the desired flow arrangement/distribution (Col.6 ll.46-end, Col.7 ll.1-5). For example, “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90” and “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90”, all to “reduce over-design which can increase cost and weight” (Col.7 ll.28-end; Col.8 ll.1-5). 
In addition to Schmitz, alone, teaching the alternatingly staggered fins, Wakisaka teaches a heat exchanger apparatus (Fig 8 - all rotated), comprising: 

    PNG
    media_image24.png
    558
    514
    media_image24.png
    Greyscale

spaced-apart peripheral walls (Fig 8 above) extending between an inlet and an outlet (Fig 8 above), the peripheral walls collectively defining a flow channel (for fluid “a”) which includes a diverging portion (Fig 8 below) downstream of the inlet (Fig 8), in which a flow area is greater than a flow area at the inlet (Fig 8); 

    PNG
    media_image14.png
    555
    512
    media_image14.png
    Greyscale

a plurality of spaced-apart fins (H) disposed in the flow channel, each of the fins having opposed side walls extending between an upstream leading edge and a downstream trailing edge (Fig 8 below), 

    PNG
    media_image3.png
    555
    512
    media_image3.png
    Greyscale

wherein the fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (Fig 8 below), and 

    PNG
    media_image4.png
    555
    512
    media_image4.png
    Greyscale

wherein the plurality of spaced-apart fins are alternatingly staggered such that alternate fins include a forward portion (e.g., shaded in Fig 8 below) extending axially forward of the leading edge of an adjacent fin (Fig 8); and 

    PNG
    media_image5.png
    555
    512
    media_image5.png
    Greyscale

a heat transfer structure disposed within at least one of the fins (fins or walls ‘H’ being described as heat transfer surfaces; thus the walls themselves comprising the heat transfer structure and thus containing a heat transfer structure disposed therewithin; p.2 para.2 l.29 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternatingly staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while minimizing volume of the heat exchanger (Wakisaka, p.2 description of Fig 8 and last line continuing to p.3 l.9). 
Claim 23, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches the flow channel defines a portion of a primary flowpath of the gas turbine engine (Figs 3-4; receiving a portion of the primary flow to form a portion of the primary flowpath).
Regarding Claims 15 and 25, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches peripheral walls and the plurality of spaced-apart fins define a partial body of revolution about a predetermined axis positioned outside of the peripheral walls (they being arcuate over a circumferential extent (Figs 5-8).

Claim Rejections - 35 USC § 103
Claims 2 and 5-6 is/are rejected under 35.U.S.C. 103 as being unpatentable over Schmitz in view of Wakisaka.
Regarding Claim 2, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz and Schmitz in view of Wakisaka as discussed so far, do not teach a flow area of each of the flow passages increases in a downstream direction in the diverging portion. 
However, Wakisaka teaches a flow area of each of the flow passages increases in a downstream direction in the diverging portion (Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternatingly staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz and Schmitz in view of Wakisaka, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while minimizing volume of the heat exchanger (Wakisaka, p.2 description of Fig 8 and last line continuing to p.3 l.9). 
Regarding Claim 5, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz and Schmitz in view of Wakisaka as discussed so far, do not teach the leading edges of the plurality of spaced-apart fins are staggered such that a flow area blockage attributable to frontal area of the plurality of spaced-apart fins is offset by a corresponding increase of flow area in the flow channel within the diverging portion. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternatingly staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz and Schmitz in view of Wakisaka, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while minimizing volume of the heat exchanger (Wakisaka, p.2 description of Fig 8 and last line continuing to p.3 l.9). 
Regarding Claim 6, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. Schmitz further teaches the peripheral walls define a belly at a location downstream of the inlet where the peripheral walls define a maximum flow area of the flow channel (Fig 5 below); and 

    PNG
    media_image25.png
    385
    956
    media_image25.png
    Greyscale

the peripheral walls are configured such that a total open flow area between the peripheral walls continuously increases from the inlet to the belly (Figs 5 and 8).

However, Wakisaka further teaches the peripheral walls define a belly downstream of the inlet at which a flow area of the flow channel is at a maximum (Fig 8 below); and 

    PNG
    media_image20.png
    555
    512
    media_image20.png
    Greyscale

the peripheral walls and the plurality of spaced-apart fins are configured such that a total open flow area between the peripheral walls continuously increases from the inlet to the belly (Fig 8; area only increases from inlet to belly and does not decrease from inlet to belly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternatingly staggered fin arrangement of Wakisaka for the tailorable . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Wakisaka, and further in view of Lin 5737915.
Regarding Claim 3, Schmitz in view of Wakisaka teaches all the limitations of the claimed invention as discussed above. As discussed, Schmitz teaches “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90” and “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90”, all to “reduce over-design which can increase cost and weight” (Col.7 ll.28-end; Col.8 ll.1-5). 
Schmitz in view of Wakisaka as discussed so far, does not teach the flow passages have equal diffusion ratios.
However, Lin teaches a diffusing component (28) of a gas turbine engine having spaced-apart peripheral walls (30, 32) extending between an inlet and an outlet (Fig 2 below), 

    PNG
    media_image26.png
    717
    930
    media_image26.png
    Greyscale

the peripheral walls collectively defining a flow channel which includes a diverging portion downstream of the inlet (Fig 2), in which a flow area is greater than a flow area at the inlet (Figs 1-2); a plurality of spaced-apart fins (34, 36) disposed in the flow channel (Fig 2), each of the fins having opposed side walls extending between an upstream leading edge (44, 52) and a downstream trailing edge (Fig 2 42, 50), wherein the fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (54, 56, 58); and wherein a flow area of each of flow passages increases in a downstream direction (Fig 2), and the flow passages have equal diffusion rates (Fig 2; Col.3 ll.12-15; note, when flow areas along the lengths of the flow passages are the same between the flow passages, then the ratio of flow areas defining the diffusion ratio are the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffusing fin arrangement of Lin for the fins of Schmitz in view of Wakisaka in order to achieve uniform flow from the divergent portion of the flow channel (Lin, Col.3 ll.10-32), which was a desired feature by Schmitz (Col.7 l.28 - Col.8 l.5). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz and Schmitz in view of Wakisaka, and further in view of Lin 5737915.
Claim 19, Schmitz and Schmitz in view of Wakisaka teach all the limitations of the claimed invention as discussed above. As discussed above, Schmitz also teaches “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90” and “[t]he individual internal passages, fin density, thickness, and type, can be varied throughout a flow path 122 defined by the core 90 via additive manufacturing of the core 90 to balance the flow and minimize pressure losses through 35 the core 90”, all to “reduce over-design which can increase cost and weight” (Col.7 ll.28-end; Col.8 ll.1-5). 
Schmitz and Schmitz in view of Wakisaka do not teach a flow area of each of the flow passages increases in a downstream direction, and the flow passages have equal diffusion ratios.
However, Wakisaka teaches a flow area of each of the flow passages increases in a downstream direction in the diverging portion (Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternatingly staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz and Schmitz in view of Wakisaka, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while minimizing volume of the heat exchanger (Wakisaka, p.2 description of Fig 8 and last line continuing to p.3 l.9). 
Additionally, Lin teaches a diffusing component (28) of a gas turbine engine having spaced-apart peripheral walls (Fig 2 30, 32) extending between an inlet and an outlet (Fig 2 below), 

    PNG
    media_image26.png
    717
    930
    media_image26.png
    Greyscale

the peripheral walls collectively defining a flow channel which includes a diverging portion downstream of the inlet (Fig 2), in which a flow area is greater than a flow area at the inlet (Figs 1-2); a plurality of spaced-apart fins (34, 36) disposed in the flow channel (Fig 2), each of the fins having opposed side walls extending between an upstream leading edge (44, 52) and a downstream trailing edge (Fig 2 42, 50), wherein the fins divide at least the diverging portion of the flow channel into a plurality of side-by-side flow passages (54, 56, 58); and wherein a flow area of each of flow passages increases in a downstream direction (Fig 2), and the flow passages have equal diffusion rates (Fig 2; Col.3 ll.12-15; note, when flow areas along the lengths of the flow passages are the same between the flow passages, then the ratio of flow areas defining the diffusion ratio are the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffusing fin arrangement of Lin for the fins of Schmitz in view of Wakisaka in order to achieve uniform flow from the divergent portion of the flow channel (Lin, Col.3 ll.10-32), which was a desired feature by Schmitz (Col.7 l.28 - Col.8 l.5). 
Regarding Claim 20, Schmitz in view of Wakisaka and Lin teaches all the limitations of the claimed invention as discussed above. Schmitz in view of Wakisaka and Lin as discussed so far, does not teach the leading edges of the plurality of spaced-apart fins are staggered such that a flow area blockage 
However, Wakisaka further teaches the leading edges of the fins are staggered such that a flow area blockage attributable to frontal area of the fins is offset (at least partially) by a corresponding increase of flow area in the flow channel within the divergent portion (Fig 8; the divergence of the flow channel flow area is increasing over the length of the heat exchanger in which the leading edges of the fins are located, which offsets - at least partially - any flow area blockage attributable to the frontal area of the fins). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternatingly staggered fin arrangement of Wakisaka for the tailorable fin arrangement of Schmitz in view of Wakisaka and Lin, in order to provide heat exchange both in series and in parallel while achieving simultaneously effective and efficient heat transfer and diffusion to preserve static pressure, while minimizing volume of the heat exchanger (Wakisaka, p.2 description of Fig 8 and last line continuing to p.3 l.9). 
In addition, Lin also teaches the leading edges of the fins are staggered such that a flow area blockage attributable to frontal area of the fins is offset (at least partially) by a corresponding increase of flow area in the flow channel within the divergent portion (Lin, Fig 2; the divergence of the flow channel flow area is increasing over the length of the heat exchanger in which the leading edges of the fins are located, which offsets - at least partially - any flow area blockage attributable to the frontal areas of the fins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the staggered arrangement of fin leading edges as in Fuller and/or Lin for the fin leading edges of Schmitz in view of Wakisaka and Lin for the same reason as above, i.e., in order to achieve uniform flow from the divergent portion of the flow channel (Lin, Col.3 ll.10-32), which was a desired feature by Schmitz (Col.7 l.28 - Col.8 l.5).

Response to Arguments 
Applicant’s arguments filed 08 March 2021 have been carefully considered, but were not persuasive and have been addressed in the rejections above at the relevant locations.
In Summary: 
Applicant asserts that Wakisaka does not teach the fins extending downstream beyond the diverging portion. 
However, the only structural requirement of the diverging portion is now “a flow area greater than a flow area at the inlet”. Thus, Wakisaka’s heat exchanger may be divided into a diverging portion that ends upstream of the trailing edges of the fins; thus reading upon the claims.
Applicant asserts that Schmitz does not teach the fins extending downstream beyond the diverging portion nor the alternatingly staggered fins. 
However, Schmitz teaches this in Figs 7-8 as discussed above (note the fins are those of the heat exchanger between passage 124. Schmitz also teaches “the plurality of spaced-apart fins are alternatingly staggered such that alternate fins of the plurality of spaced-apart fins include a forward portion extending axially forward of the leading edge of AN adjacent fin of the plurality of spaced-apart fins” (emphasis added), as discussed above (see Fig 7). Additionally, Wakisaka teaches this staggering feature for Schmitz in view of Wakisaka as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE SEBASCO CHENG/	/GERALD L SUNG/                                                                                                         Primary Examiner, Art Unit 3741                                                                                               Examiner, Art Unit 3741